United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1045
                                    ___________

Diane Vandergriff,                         *
                                           *
             Appellant,                    *
                                           *   Appeal from the United States
      v.                                   *   District Court for the Eastern
                                           *   District of Missouri.
Wuestling & James; James Onder;            *
Onder, Shelton, Oleary & Peterson;         *   [UNPUBLISHED]
Bank of America; Magna Group,              *
Inc., doing business as Magna Trust        *
Company; Settlement Services, Inc,;        *
Regions Bank; Allstate,                    *
                                           *
             Appellees.                    *

                                    ___________

                              Submitted: September 16, 2009
                                 Filed: October 9, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Diane Vandergriff appeals the district court’s1 order dismissing her civil action
for lack of subject matter jurisdiction, and the court’s post-dismissal order denying


      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
leave to amend the complaint. Following de novo review, see Lemay v. U.S. Postal
Serv., 450 F.3d 797, 799 (8th Cir. 2006), we conclude that dismissal was proper for
the reasons stated by the district court. We also conclude the district court did not
abuse its discretion in denying leave to amend. See Marmo v. Tyson Fresh Meats,
Inc., 457 F.3d 748, 755 (8th Cir. 2006). Accordingly, we affirm. See 8th Cir. R. 47B.

                     ______________________________




                                         -2-